Per Curiam.

The judgment in this cause must be reversed. The following points are decided:
I. There is no judgment of discontinuance or of nonsuit on the record, though it is conceded one or the other was entered at the circuit.
II. Judgment of discontinuance, and not nonsuit, is the proper judgment, in case the plaintiff has not filed his declaration in the time prescribed by statute.
III. An alias writ of replevin may issue, and be directed to the sheriff of any county, other than'that in which the suit is brought.
IV. The plaintiff is not bound to declare until there has been a personal service or an appearance.
V. The circuit court has power, after such judgment of discontinuance, to vacate it for cause.
Judgment reversed.